Order entered September 8, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-15-00851-CV

                   MERRITT, HAWKINS & ASSOCIATES, LLC, Appellant

                                                V.

               CHRIS CAPORICCI AND MATTHEW CUMMINS, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13851

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We GRANT appellant’s petition for permission to appeal interlocutory order on choice-

of-law. Appellant’s notice of appeal is deemed to have been filed as of the date of this order, and

the appeal will proceed in accordance with the rules governing accelerated appeals. See TEX. R.

APP. P. 28.3(k).

       We ORDER Dallas County District Clerk Felicia Pitre and Official Court Reporter

Vielica Dobbins to file the clerk’s and reporter’s records, respectively, no later than September

14, 2015. See id. 35.1(b).
       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Dale

B. Tillery, Judge of the 134th Judicial District Court of Dallas County, Texas; Ms. Pitre; Ms.

Dobbins; and all counsel of record.




                                                  /s/    CRAIG STODDART
                                                         JUSTICE